Case: 17-15045   Date Filed: 09/05/2018   Page: 1 of 3


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15045
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:16-cr-10022-JEM-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANTONIO MARTIN CAYASSO HILLS,

                                                          Defendant-Appellant.


                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (September 5, 2018)

Before WILSON, JORDAN, and HULL, Circuit Judges.

PER CURIAM:
                Case: 17-15045   Date Filed: 09/05/2018    Page: 2 of 3


      The United States Coast Guard (USCG) intercepted Antonio Martin Cayasso

Hills in international waters on a vessel transporting between 400 and 700

kilograms of marijuana. Hills pleaded guilty to possession with intent to distribute

and conspiracy to possess with intent to distribute a detectable amount of

marijuana while on board a vessel subject to the jurisdiction of the United States,

in violation of 46 U.S.C. §§ 70503(a)(1) and 70506(b). Hills now appeals his

convictions, arguing that the district court lacked subject-matter jurisdiction

because the vessel used in his offense was not a “vessel without nationality” within

the meaning of the Maritime Drug Law Enforcement Act (MDLEA).

      We review claims asserting that the district court lacked subject-matter

jurisdiction de novo. United States v. Perez, 956 F.2d 1098, 1101 (11th Cir. 1992)

(per curiam).

      The MDLEA makes it a crime to possess with intent to manufacture or

distribute a controlled substance while on board a covered vessel. 46 U.S.C.

§ 70503(a)(1). A “covered vessel” means a vessel subject to the jurisdiction of the

United States, id. § 70503(e)(1), including a vessel without nationality, id.

§ 70502(c)(1)(A). The MDLEA provides that the term “vessel without

nationality” includes a vessel aboard which the master or individual in charge

makes a claim of registry and for which the claimed nation of registry does not




                                          2
               Case: 17-15045     Date Filed: 09/05/2018     Page: 3 of 3


affirmatively and unequivocally assert that the vessel is of its nationality. Id.

§ 70502(d)(1)(C).

      Putting aside the fact that Hills stipulated that there was enough of a factual

basis for the district court to exercise subject-matter jurisdiction, the factual proffer

supports the exercise of subject-matter jurisdiction over this action. The facts

established that Hills’s vessel was without nationality because (1) Hills told the

USCG that he was the master of the vessel and identified the vessel as Costa

Rican, and (2) the Costa Rican government could neither confirm nor deny registry

of the vehicle. See id. § 70502(d)(1)(C). Moreover, the USCG did not observe

any indicia of nationality on the vessel and Hills was not even able to provide the

USCG with the name of the vessel, much less any identification documents.

Therefore, the district court did not err in determining that the vessel was a

“covered vessel” under the MDLEA, and it properly exercised subject matter

jurisdiction accordingly. Id. §§ 70503 (e)(1), 70502(c)(1)(A).

      AFFIRMED.




                                            3